           Case 1:18-cr-00631-KMW Document 42 Filed 09/03/20 Page 1 of 2




UNITED STATES DISTRICT COURT                                       USDC SDNY
SOUTHERN DISTRICT OF NEW YORK                                      DOCUMENT
---------------------------------------------------------------X   ELECTRONICALLY FILED
                                                                   DOC #: __________________
UNITED STATES OF AMERICA                                           DATE FILED: September 3, 2020



                                                                          18-CR-00631 (KMW)
                 v.                                                             ORDER



JEREMY POSNER,

                           Defendant.
---------------------------------------------------------------X

KIMBA M. WOOD, District Judge:

        Defendant Jeremy Posner moves to reduce his sentence under 18 U.S.C. § 3582(c)(1)(A),

seeking compassionate release in light of the COVID-19 pandemic.

       No later than September 18, 2020, the Government shall respond to Defendant’s motion.

With its response, the Government shall provide the following information, after conferring with

the Bureau of Prisons (“BOP”) and the United States Probation Office as appropriate:

       1. Whether the Government opposes Defendant’s motion;

       2. The BOP’s assessment of the factors listed in the Attorney General’s Memorandum for

           Director of Bureau Prisons dated March 26, 2020 as they pertain to Defendant; what

           risk factors for severe COVID-19 illness, if any, Defendant presents; who, if anyone, at

           the BOP assessed Defendant’s risk factors for severe COVID-19 illness; and upon

           what specific information that person’s assessment was made;

       3. The criteria used by the BOP to decide whom to test for COVID-19 at BOP Otisville,

           where Defendant resides;
       Case 1:18-cr-00631-KMW Document 42 Filed 09/03/20 Page 2 of 2




    4. Approximately how many tests for COVID-19 have been conducted at BOP Otisville;

    5. The number of inmates and staff who have tested positive and the number of inmates

       and staff who have tested negative for COVID-19 at BOP Otisville, both as absolute

       numbers and as a percentage of the total population of inmates and staff at BOP

       Otisville;

    6. The number of inmates and staff currently infected with COVID-19 at BOP Otisville;

    7. Whether Defendant has been in close proximity to any inmate or staff member who has

       tested positive for COVID-19;

    8. The Government’s assessment of the factors set forth in 18 U.S.C. § 3553(a) as they

       pertain to Defendant;

    9. Defendant’s disciplinary record in prison, risk of recidivism, risk of violence, and any

       changes to the conditions of supervised release that should be made in the event

       Defendant is released;

    10. Whether the BOP has considered or intends to consider Defendant for home

       confinement or furlough; by what date the BOP expects to make a determination

       regarding home confinement or furlough; and upon what specific information the

       BOP’s determination will rely.


SO ORDERED.

Dated: New York, New York
       September 3, 2020                                   /s/ Kimba M. Wood
                                                            KIMBA M. WOOD
                                                         United States District Judge




                                              2
